        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 1 of 89
                                                                                 June 23, 2020


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS                                 CJ
                              AUSTIN DIVISION

JASON LEE VAN DYKE                              §
    Plaintiff                                   §          1:20-MC-657-LY
                                                §
v.                                              §      Case No. 4:18cv247
                                                §
THOMAS CHRISTOPHER RETZLAFF                     §
a/k/a Dean Anderson d/b/a BV Files, Via         §
View Files L.L.C., and ViaView Files            §
      Defendant                                 §


                  EMERGENCY MOTION TO QUASH SUBPOENA


TO THE HONORABLE UNITED STATES JUDGE:

     Movant James McGibney respectfully asks this Court to enter an order quashing

a subpoena issued for him in this case (Dkt. 182.) Movant states as follows in support

of this motion.

                                 I.   BACKGROUND

1.   Plaintiff is Jason Lee Van Dyke. Defendant is Thomas Christopher Retzlaff.

2.   Movant is not a party to this case and has never been a party to this case. Movant

     has not been personally served with a subpoena in this case.

3.   Movant is a witness with the Federal Bureau of Investigations and is currently

     assisting the FBI and the United States Government with the ongoing criminal

     investigation into Defendant Thomas Retzlaff. Exhibit 1.

4.   Although he is not a party to this case, Movant has a lengthy history of litigation

     against Thomas Retzlaff (“Mr. Retzlaff”) who is the Defendant in this case

                                            1
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 2 of 89




     (previous case numbers include - Case No.: 5:14-CV-1059-BLF, Case No.:

     114CH005460, Santa Clara, California and Case No.: 67-270669-14.) Mr.

     Retzlaff has stalked Movant and his family beginning in 2013 and it continues to

     this day. Mr. Retzlaff was previously the subject of a protective order issued for

     the benefit of Movant and his family, as well as Thomas Retzlaff’s daughter,

     Brittany Retzlaff and Movant’s attorney at the time, Jay Leiderman. A copy of

     the previous protective order is attached as Exhibit 2. Movant and his family are

     currently working to obtain a protective order against Mr. Retzlaff in Texas.

5.   The Plaintiff in this case, Jason Van Dyke (“Mr. Van Dyke”) is one of Movant’s

     far more recent acquaintances. The general nature of the relationship between

     Movant and Mr. Van Dyke has been one of no more than providing occasional

     updates with respect to ongoing legal proceedings that pertain to Retzlaff. The

     Movant has never met Mr. Van Dyke in person. The allegations that Retzlaff and

     his counsel, Jeffrey Dorrell, made within Dkt. 138, now stricken, about the

     alleged relationship between Movant and Mr. Van Dyke are outrageous,

     defamatory and without merit. For example, “The witness is an associate of Van

     Dyke who provides him with information and encouragement with regards to the

     plot to murder Retzlaff, Jeffrey L. Dorrell, Deb Armintor and other by Van Dyke

     and members of his Proud Boys gang.” This comment alone should prove the

     constant harassment that Movant has dealt with at the hands of Thomas Retzlaff.

     It is for good reason that Mr. Retzlaff is listed as a “vexatious litigant” on the

     Texas Supreme Court’s website. Exhibit 3.

                                             2
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 3 of 89




                                     II.   FACTS

6.   On June 18, 2020, Movant learned through the “comments” section of a website

     located at www.viaviewfiles.net (commonly known as “BV Files” or “Bullyville

     Files”) that Defendant allegedly issued a subpoena for his deposition duces

     tecum on June 23, 2020 at 4:00 p.m. Movant was not, nor has not, been

     personally served with a subpoena.

7.   The subpoena requires Movant to produce over six years of documents dating

     back to January 1, 2014 (Dkt 182, Exhibit A). However, the publicly available

     documents in this case show that this lawsuit solely concerns allegations made by

     Mr. Van Dyke against Mr. Retzlaff concerning conduct which occurred between

     approximately March of 2018 and January of 2020.

8.   Movant has been requested to produce documents which do not appear to bear

     any relevance to this case at all and which do not appear calculated to lead to the

     discovery of any evidence that is potentially relevant to any party’s claims or

     defenses. These include:

     A. Communications between Mr. McGibney and Private Investigator Philip

         Klein (Mr. Klein is another stalking victim of Mr. Retzlaff) (Dkt 182, Exhibit

         A)

     B. Communications between Mr. McGibney and certain family members of

         Mr. Retzlaff (Dkt 182, Exhibit A), including Brittany Retzlaff, who has an

         active protective order against Mr. Retzlaff. Exhibit 4.

     C. Communications between Mr. McGibney and certain law enforcement

                                           3
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 4 of 89




         authorities and personnel, including the FBI. (Dkt 182, Exhibit A)

      D. Supposed surveillance conducted on Defendant by Mr. McGibney (Dkt 182,

         Exhibit A)

                                  III. ARGUMENT

                  A. The Time Period to Comply Is Unreasonable

9.   Movant was made aware of this subpoena five days prior to the deposition date.

10. The period set forth by Mr. Retzlaff to comply with this subpoena, especially

     when considering the extent of the production requested, is unreasonable.

11. FRCP 45(d)(3) permits a court to quash a subpoena that does not permit a witness

     a reasonable amount of time to comply. Assuming that Movant is still in

     possession of the documentation requested of him by Mr. Retzlaff, he will have

     only five days to go through, compile, and potentially redact nearly seven years

     of records. This is unreasonable on its face where, if Movant had been a party to

     this case served with a request for production, he would have thirty days to

     compile and produce documents.

              B. The Subpoena Subjects Movant to an Undue Burden

12. In addition to having such a short period of time to compile all of the information

     necessary to comply with the subpoena, Movant will be required to expend a

     considerable sum of money to hire an attorney to represent Movant for this

     deposition. The average median hourly rate for an Attorney to represent Movant

     within this deposition (in Austin, TX) is $350.00. Movant has been quoted the

     following:

                                           4
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 5 of 89




             $350.00 x 6 hours of deposition time = $2,100.00

             $350.00 x 2 hours for breaks or sidebars during the deposition = $700.00

             $350.00 x 8 hours preparing for the deposition including document

             review = $2,800.00

             Estimated attorney’s fees for non-party deposition = $5,600.00

     Movant is married with three children all under the age of 10 and cannot afford to

     retain counsel at this time.

13. Jeffrey Dorrell (“Mr. Dorrell”) is the attorney for Mr. Retzlaff in this case.

     However, Mr. Dorrell is also presently the counsel for fugitive Neal Rauhauser, a

     known associate of Mr. Retzlaff, in case number 067-270669-14, McGibney v

     Retzlaff, in the 67th District Court of Tarrant County, Texas. There is a great risk

     to Movant that Mr. Dorrell will use this deposition as an opportunity to gain

     additional discovery in the Tarrant County case through a forum in which Movant

     is not represented by an attorney and cannot presently afford an attorney.

14. Legal representation for a deposition in this case would be beyond the scope of

     representation that Movant obtained from his attorney within the Tarrant County

     case.

15. Even if Movant was able to afford an attorney, Movant believes that it would be

     nearly impossible for that attorney to adequately prepare him for a deposition in

     this case during the course of five days. The reason for this is because of the toxic

     history between Movant and Mr. Retzlaff, which unfortunately is even lengthier

     than the history between Mr. Retzlaff and Mr. Van Dyke.

                                            5
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 6 of 89




16. There is no way for Movant’s rights to be adequately protected from Mr. Retzlaff

     and Mr. Dorrell in this proceeding unless Movant is fully represented and

     properly prepared by an attorney. This would impose an undue burden on Movant

     in light of the discovery needs of this case.

17. FRCP 43(d) allows a court to quash a subpoena when it would impose an undue

     burden on a non-party witness. This subpoena would be extremely burdensome to

     Movant and it is not intended to lead to the discovery of any evidence relevant to

     this case which could not be obtained from one or both of the parties.



             C. The Material Requested Is Not Relevant To This Case

18. Mr. Van Dyke provided Movant a copy of his pleadings in this case. Except to

     the extent that it appears he is potentially another victim of stalking and

     harassment by Mr. Retzlaff, Movant has no independent knowledge that would

     lead to relevant evidence or information designed to lead to the discovery of

     relevant evidence for either of the parties to this case.

19. It appears to Movant as though Mr. Retzlaff is seeking information concerning

     how Movant is aware that Mr. Retzlaff is the author of the “BV Files” or

     “Bullyville Files” blog. The sworn affidavit of law enforcement/Military Police

     officer Collin Retzlaff (Dkt. 22, Attachment 9) was the proof that was the genesis

     of the restraining order that movant, and his family, were granted in Santa Clara,

     California. Movants opinion as to whether or not Mr. Retzlaff runs the

     viaviewfiles.net blog is irrelevant to this case. Movant is not an expert witness in

                                             6
         Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 7 of 89




     this case nor has movant offered any expert testimony in this case.

20. Movant is a layperson and does not fully understand all the issues in this lawsuit.

     However, as a layperson, it is unclear to Movant what kind of information is

     being sought by Mr. Retzlaff in this case that is necessary for the resolution of

     this lawsuit and which cannot be obtained elsewhere. FRCP 26(a) states “Parties

     may obtain discovery regarding any nonprivileged matter that is relevant to any

     party’s claim or defense and proportional to the needs of the case, considering

     the importance of the issues at stake in the action, the amount in controversy, the

     parties’ relative access to relevant information the parties’ resources, the

     importance of the discovery in resolving the issues, and whether the burden or

     expense of the proposed discovery outweighs its likely benefit. Information within

     this scope of discovery need not be admissible in evidence to be discoverable.

     FRCP 26(b)(1).” 1

21. The burden that Mr. Retzlaff seeks to impose on Movant is great. However, it is

     completely unclear to Movant why any of the information (especially that

     referenced in paragraph 7 above) has anything to do with this lawsuit or why any

     of the information Mr. Retzlaff seeks to obtain from Movant cannot be obtained

     just as easily from the parties to this case.



               D.     This Subpoena Was Issued for An Improper Reason


1
 Motions to Quash a Federal Rule 45 Subpoena – Important Considerations. Laszlo Law (Blog).
https://www.laszlolaw.com/when-can-you-file-a-motion-to-quash-a-federal-rule-45-subpoena/ (acc’d 6/1/20)

                                                    7
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 8 of 89




22. As this Court is likely aware, between March 20, 2020 and April 29, 2020, Mr.

     Retzlaff filed three lawsuits in three separate courts against Mr. Van Dyke

     seeking a personal protection order against him. He filed in the 431st District

     Court of Denton County, the 271st District Court of Wise County, and the

     Superior Court of Maricopa County, Arizona.

23. Based upon information provided to Movant by Mr. Van Dyke, the protective

     order cases in the 271st District Court and the Superior Court of Maricopa

     County, Arizona have been resolved in favor of Mr. Van Dyke. A copy of the

     orders provided to Movant by Mr. Van Dyke are attached as Exhibit 5.

24. The case in the 431st District Court of Denton County is set for trial on June 29,

     2020. According to Mr. Van Dyke, the discovery period in that case ended on

     May 30, 2020. However, Mr. Retzlaff has already sought leave of court to take

     Movant’s deposition outside the discovery period in that case. A copy of this

     motion, which was provided to Movant by Mr. Van Dyke, is attached hereto as

     Exhibit 6. Movant was never served with a subpoena in that case.

25. Based upon the documents requested of him in the subpoena for this case,

     Movant believes that Mr. Retzlaff is improperly attempting to use the discovery

     period in this case as a means through which to obtain discovery for his

     protective order case against Mr. Van Dyke.

26. It also appears to Movant that Mr. Retzlaff and Mr. Dorrell are attempting to use

     the protective order cases against Mr. Van Dyke as a means through which to

     gain an inappropriate, unethical, or illegal advantage in this case. According to

                                            8
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 9 of 89




     the email attached as Exhibit 7, Mr. Dorrell tendered to Mr. Van Dyke an offer

     for dismissal of the protective order cases in exchange for $500,000.00 and the

     dismissal of this lawsuit with prejudice. To a layperson, this appears to be

     extortion. At the very least, it appears to be a violation of Rules 4.04(a) and

     4.04(b)(1) of the Texas Disciplinary Rules of Professional Conduct for lawyers.

27. Movant would also like to note that he learned from the “BV Files” or “Bullyville

     Files” blog that Mr. Retzlaff took Mr. Van Dyke’s deposition for six hours on

     May 28, 2020, in the protective order case from the 431st District Court. Movant

     has also learned that portions of Mr. Van Dyke’s deposition have already been

     uploaded to Mr. Retzlaff’s alleged YouTube Channel entitled, “A Vexatious

     Litigant” (https://www.youtube.com/channel/UCez4uakafoE4S_5G_pKS8JA).

     With respect to the blog, this Court has undoubtedly been made aware of the type

     of content on this blog while presiding over this case. The following is the current

     headline of that blog:




                                             9
       Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 10 of 89




28. Movant is a former United States Marine, who served tours of duty with Third

    Surveillance Reconnaissance Intelligence group and Marine Security Guard

    Battalion. Movant will refrain from responding to the defamatory title of that blog

    post. However, it should be noted that material from Mr. Van Dyke’s deposition

    on May 28, 2020 has already appeared in certain sections of this blog. The

    following are recent comments that Movant has personally observed on the blog

    (source: viaviewfiles.net)




                                          10
       Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 11 of 89




29. Movant believes that Mr. Retzlaff is using the discovery process in this case as a

     conduit through which to further harass Movants family, his co-workers and

     himself, and to obtain new content for his alleged blog. FRCP 45(d)(1) says: “A

     party or attorney responsible for issuing and serving a subpoena must take

     reasonable steps to avoid imposing undue burden or expense on a person subject

     to the subpoena. The court for the district where compliance is required must

     enforce this duty and impose an appropriate sanction—which may include lost

     earnings and reasonable attorney's fees—on a party or attorney who fails to

     comply.” Unfortunately, Mr. Retzlaff has an extensive history of using

     depositions to further his harassment of his victims. For example, your Honor,

     within Case: 5:08-cv-00170-OLG, Exhibit 8, Mr. Retzlaff stated the following,

     “my filing lawsuits and dragging their asses into court and into depositions is a

     kind of therapy for me. It lets me work off my extreme hate that I have for these

     people in a manner that is both productive and beneficial to me.”

30. Movant should not be required to undergo, at his own expense, the burden of

     locating and producing nearly seven years’ worth of documents and then

     retaining counsel to prepare for and attend a deposition in this case when it is

     readily apparent that the deposition is intended solely to harass him, obtain

     potential evidence in a case for which discovery is already closed, and obtain

     material for Mr. Retzlaff to use on his alleged blog.




                                            11
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 12 of 89




                                 IV. CONCLUSION

31. Mr. Retzlaff is a serial stalker with many victims nationwide. Movant is one of

     those victims. A deposition of Movant in this case is particularly inappropriate

     because Mr. Retzlaff’s attorney, Mr. Dorrell, is representing a known associate of

     Mr. Retzlaff in a different case in which Movant is a party and represented by

     counsel. Permitting this deposition to go forward would either require Movant to

     expend additional attorney fees in that case or be examined by an adversary

     attorney without the benefit of legal counsel. Accordingly, the burden imposed by

     this subpoena on Movant – both in terms of the time limits imposed and the

     actions and expenditures required of him - could not possibly be higher.

32. The materials requested of Movant demonstrate that the true purpose of this

     deposition is to allow Mr. Retzlaff to gain discovery that is not presently

     available to him in another case involving Mr. Van Dyke and to permit Mr.

     Retzlaff to obtain additional material to publish on his alleged blog. Mr. Retzlaff

     should not be permitted to utilize a deposition in this case for such purposes and

     the subpoena should be quashed.

33. Movant has standing to challenge the above-referenced subpoena because the

     subpoena affects his personal rights and privileges with respect to the materials

     subpoenaed.

34. The subpoena request records pertaining to information that is not relevant to this

     matter. The subpoena is impermissible under Federal Rules of Civil Procedure

     26(b)(1) which allows for discovery only of those matters which are relevant to

                                            12
        Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 13 of 89




     the subject matter of the action.

35. This subpoena request is irrelevant, not reasonably calculated to lead to the

     discovery of admissible evidence, designed solely for purposes of harassment and

     constitutes an unnecessary invasion of privacy.

36. Defendant is merely attempting to conduct an impermissible “fishing expedition”

     and to continue his relentless harassment of Movant. This is yet another example

     of Mr. Retzlaff attempting to get a “free shot” against Movant through improper

     discovery. Case: 5:14-cv-01059-BLF, Exhibit 9.

37. Lastly, your Honor, Movant would like to respectfully draw your attention to

     Exhibit 10. On June 18, 2020, Mr. Retzlaff filed “Petitioner’s Request for

     Issuance of a Bench Warrant for the Arrest of Fugitive Witness James Alexander

     McGibney” within Case No. 20-2579-431. In yet another example of Retzlaff’s

     continuous campaign of stalking and harassment, on page 6, he included Movants

     unredacted SSN and Texas DL #. Movant has redacted each before filing this

     quash motion. Retzlaff also continues to stalk and harass Movants co-workers,

     which can be found on page 6 & 10 within Exhibit 10. Movant took the liberty of

     redacting his co-workers alleged home address that Retzlaff including within his

     filing. A subpoena for Movant was never issued in that case and Movant was

     never served with a subpoena in that case.




                                           13
       Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 14 of 89




                                       V.    PRAYER



    WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court

enters an order quashing the subpoena (Dkt 182) and protect him from discovery in

this case.

                                                    Respectfully submitted,


                                                    /s/ James McGibney
                                                    James McGibney
                                                    4305 Ridgebend Dr
                                                    Round Rock, TX 78665
                                                    Phone: 408-601-0685
                                                    Email: james@bullyville.com
                                                    Movant, Pro Se


                           CERTIFICATE OF CONFERENCE



I certify that, on June 18, 2020 I conferred with Jason Lee Van Dyke, Plaintiff, in this case.
He stated to me that he is in full agreement with the relief I have requested in this motion.

I also conferred with Jeffrey Dorrell, attorney for Thomas Retzlaff, concerning this motion
on June 18, 2020. Mr. Dorrell stated to me that he is respectfully opposed to the relief
requested in this motion.

Accordingly, it is presented to the Court for determination.

                                                    /s/ James McGibney
                                                    JAMES MCGIBNEY




                                              14
       Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 15 of 89




                              CERTIFICATE OF SERVICE



I certify that a true and correct copy of this motion was sent to both Jason Lee Van Dyke and
Jeffrey Lee Dorrell through FedEx for delivery by Monday, 6-22-2020.

                                                  /s/ James McGibney
                                                  JAMES MCGIBNEY




                                             15
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 16 of 89




                        Exhibit 1




                             16
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 17 of 89




                             17
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 18 of 89




                             18
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 19 of 89




                             19
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 20 of 89




                             20
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 21 of 89




                             21
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 22 of 89




                             22
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 23 of 89




                             23
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 24 of 89




                             24
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 25 of 89




                             25
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 26 of 89




                             26
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 27 of 89




                             27
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 28 of 89




                     Exhibit 2




                             28
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 29 of 89




                             29
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 30 of 89




                             30
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 31 of 89




                             31
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 32 of 89




                             32
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 33 of 89




                             33
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 34 of 89




                             34
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 35 of 89




                             35
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 36 of 89




                         Exhibit 3




                             36
       Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 37 of 89




SOURCE: https://www.txcourts.gov/judicial-data/vexatious-litigants/




                                           37
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 38 of 89




                             38
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 39 of 89




                             39
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 40 of 89




                       Exhibit 4




                             40
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 41 of 89




                             41
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 42 of 89




                             42
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 43 of 89




                             43
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 44 of 89




                             44
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 45 of 89




                             45
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 46 of 89




                             46
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 47 of 89




                             47
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 48 of 89




                             48
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 49 of 89




                             49
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 50 of 89




                             50
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 51 of 89




                             51
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 52 of 89




                             52
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 53 of 89




                             53
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 54 of 89




                        Exhibit 5




                             54
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 55 of 89




                             55
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 56 of 89




                             56
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 57 of 89




                             57
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 58 of 89




                             58
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 59 of 89




                             59
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 60 of 89




                             60
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 61 of 89




                         Exhibit 6




                             61
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 62 of 89




                             62
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 63 of 89




                             63
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 64 of 89




                             64
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 65 of 89




                             65
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 66 of 89




                             66
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 67 of 89




                             67
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 68 of 89




                             68
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 69 of 89




                             69
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 70 of 89




                        Exhibit 7




                             70
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 71 of 89




                             71
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 72 of 89




                         Exhibit 8




                             72
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 73 of 89




                             73
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 74 of 89




                             74
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 75 of 89




                         Exhibit 9




                             75
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 76 of 89




                             76
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 77 of 89




                             77
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 78 of 89




                             78
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 79 of 89




                             79
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 80 of 89




                        Exhibit 10




                             80
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 81 of 89




                             81
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 82 of 89




                             82
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 83 of 89




                             83
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 84 of 89




                             84
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 85 of 89




                             85
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 86 of 89




                             86
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 87 of 89




                             87
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 88 of 89




                             88
Case 1:20-mc-00657-LY Document 1 Filed 06/23/20 Page 89 of 89




                             89
